Graves J.
It appears from the' finding in this case that there has never been any valid or complete registration of voters, or any legal board of registration in the township of Franklin in the county of Houghton, since the organization of the township in 1864; and that at the general election, on the 6th of November, 1866, in the several townships of said county, whereat the relator and respondent were respectively voted for, for the office of Sheriff, a large number of electors, in- said township of Franklin, without having been registered, for the reason that there was no acting board of registration, did nevertheless actually vote for the relator; and that the votes thus given, if allowed to him, would secure to him a majority, and if disallowed, would leave him in a minority. The question, and the only question presented, therefore, for our consideration is, whether the votes thus given for the relator, were legally cast.
It is admitted that the act for the registration of voters is valid; but it is argued that no one, otherwise qualified, can be deprived of his vote for being unregistered, when the officers designated to administer the act, fail for any cause to provide a registry.
The essence of the argument is, that the right to vote results from the Constitution, and that every provision of this act to preserve the purity of elections, which requires electors to' be registered, and prohibits all voting without it, is always to be considered as subject to the tacit'exception that the means for registration, in accordance with the act, are certainly .provided.
It is not to be disguised that this reasoning has considerable strength, but it has failed, however, to satisfy us.
The statute in question is grounded upon the same article of the Constitution which gives the right to vote, and its object, as expressly declared in the title is, “further to preserve the purity of elections, and guard against the abuses of the elective franchise, by a registration of electors.”
*347In accordance with this declared object, the act proceeds to provide for the organization of boards of registration, and to require the electors to register, and expressly forbids all voting by persons not registered. The administration of the statute is confided to the local officers elected by the people themselves, for the discharge of other municipal duties, and who may be compelled by law to act. It contemplates general obedience and continuous administration, and nowhere, in terms, makes any provision for its own nullification, either thfough violence, or the negligent or willful failure of officers to organize or preserve boards. It does not speak the language of a mere offer, or proposition to the electors, to register or not, but utters the language of law; unconditional, absolute, imperative j and declares, that all who do not register shall not vote.
If the legislature had expressly declared that no one should be deprived of his vote for not registering whenever the means of registration should be uuprovided, .the statute must have been regarded as equivalent to a legislative proposition to the electors to register or not, as they should see fit; and the introduction of the same idea, by construction, would produce the same result.
That interpretation, then, which to make valid the votes of electors, where there has been no registration, would make the act subject to an unexpressed condition, by means of which it could, at any time, be practically extinguished in whole townships, is manifestly opposed to the 1a.ngna.gp, and apparent scope, spirit and purpose of the law.
Eejecting then, as we must, this interpretation, we find that those votes upon which the relator has based his claim, were given and received in plain violation of law, and were consequently void. Judgment must therefore be entered for the respondent, with the costs of both courts.
The other justices concurred.